                 Case 1:08-cv-01034-AT Document 674 Filed 12/05/18 Page 1 of 5




                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                              DAVID COOPER
Corporation Counsel                           100 CHURCH STREET                                           Senior Counsel
                                              NEW YORK, NY 10007                                  phone: (212) 356-2579
                                                                                                     fax: (212) 356-3509
                                                                                            email: dcooper@law.nyc.gov


                                                                   December 5, 2018

       VIA ECF
       The Honorable Analisa Torres
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007


                      Re:    David Floyd, et al. v. City of New York, 08 CV 1034 (AT);
                             Kelton Davis, et al. v. City of New York, et al., 10 CV 669 (AT);
                             Jaenean Ligon, et al. v. City of New York, et al., 12 CV 2274 (AT)

       Your Honor:

                      I am a Senior Counsel in the Office of Zachary W. Carter, Corporation Counsel of
       the City of New York, and the attorney assigned to the above-referenced matter on behalf of
       defendant City of New York (“City”), writing on behalf of the New York City Law Department
       (“Law Department”) and the New York City Police Department (“NYPD”). The City
       respectfully writes in response to plaintiffs’ counsel’s Objection, dated November 21, 2018, to
       provide its endorsement of the Monitor’s pilot proposal regarding the documentation of De Bour
       Level 1 and Level 2 encounters and the activation of body-worn cameras (“BWCs”) during
       Level 1.

                       The pilot proposal before the Court originated from two separate
       recommendations in the Facilitator’s Final Report and Recommendations. The Facilitator first
       recommended that “the Court order that the NYPD require its officers to activate BWCs at the
       inception of Level 1 encounters with civilians.” See Final Report & Recommendations, Floyd v.
       City of New York, No. 08 CV 1034 (AT), ECF No. 597 [hereinafter “Final Report”], at 226
       (S.D.N.Y. May 15, 2018). Additionally, after observing that “[a]ll patrol officers now have
       iPhones and all patrol cars are equipped with iPads,” the Facilitator recommended “that the
       Court order that an application be developed for installation into these communication devices
       that would allow a police officer to click and enter the approximate age, gender, race, and
       ethnicity of any person they approach at either Level 1 or Level 2 and then click if the encounter
       escalates to a Level 3.” See Final Report, at 231.
          Case 1:08-cv-01034-AT Document 674 Filed 12/05/18 Page 2 of 5




               In response to the Facilitator’s recommendations, the Court first ordered the
parties to “submit a joint proposal for a pilot program, to be overseen by the Monitor, to study
the electronic recording of first- and second-level police citizen encounters.” See Order
Regarding Documenting Police-Citizen Encounters, Floyd v. City of New York, No. 08 CV
1034 (AT), ECF No. 619 [hereinafter “Order I”], at 2 (S.D.N.Y. July 19, 2018). Several weeks
after handing down that Order, the Court further ordered the parties to “submit a joint proposal,
to be overseen by the Monitor, to study requiring patrol officers to activate BWCs during Level 1
encounters under De Bour.” See Order Regarding Body-Worn Cameras, Floyd v. City of New
York, No. 08 CV 1034 (AT), ECF No. 634 [hereinafter “Order II”], at 3 (S.D.N.Y. Aug. 9,
2018). Both orders required the parties to consult with the Monitor and experts to develop the
joint proposals. See Order I, at 2; Order II, at 3. The parties agreed that the Monitor’s Team
would be best-suited to develop the proposals, and the Monitor’s Team ultimately combined the
two pilots into one proposal. See Recommendation Regarding Combined Pilot Study, Floyd v.
City of New York, No. 08 CV 1034 (AT), ECF No. 660 [hereinafter “Recommendation”]
(S.D.N.Y. Nov. 9, 2018).

   I.      The Court should defer to the Monitor’s proposed sample size.

               Plaintiffs’ counsel request that the Court “direct the Monitor to conduct a new
power analysis, in consultation with Professors Fagan and Glaser and the NYPD” and, if
necessary, “increase the size of the sample to have sufficient statistical power.” See Pls.’
Objection, Floyd v. City of New York, No. 08 CV 1034 (AT), ECF No. 669 [hereinafter
“Objection”], at 1-2 (S.D.N.Y. Nov. 21, 2018). However, the Monitor’s Team has consulted
extensively with the parties and plaintiffs’ experts—including specifically Professors Fagan and
Glaser themselves—before finalizing the proposal. See Recommendation, at 1-2. The Monitor
circulated a draft proposal on September 12, 2018 and received feedback from the parties and
experts, which were incorporated into a second draft circulated on October 16, 2018. See
Recommendation, at 1-2. The Monitor then finalized the pilot proposal after an additional round
of comments from the parties. See Recommendation, at 2. In light of this process, the City sees
no reason to contest the Monitor’s proposed sample size.

   II.     Any potential changes to the timing and method of documentation should be
           deferred to the end of the pilot program.

                Plaintiffs’ counsel’s objection to the timing and method of electronic
documentation is premature. As the Monitor noted in connection with the BWC pilot program,
“[a] pilot requires flexibility and the ability to respond quickly to changed circumstances . . . .”
See Memorandum Regarding Approval of Policies for NYPD Body-Worn Camera Pilot
Program, Floyd v. City of New York, No. 08 CV 1034 (AT), at 2 (S.D.N.Y. Apr. 11, 2017).
These qualities are especially important for this Pilot Program because the NYPD has yet to
develop a functional app for use during Level 1 and Level 2 encounters. See Outline of Proposed
Pilot Study, Floyd v. City of New York, No. 08 CV 1034 (AT), ECF No. 660-1, at 5 (S.D.N.Y.
Nov. 9, 2018).




                                                 2
          Case 1:08-cv-01034-AT Document 674 Filed 12/05/18 Page 3 of 5



               Contemporaneous documentation of a Level 1 or Level 2 encounter will not be
feasible under every set of circumstances, such as street encounters that transform into medical
emergencies, or those that morph into prolonged pursuits consistent with the De Bour
framework. Additionally, the City needs to ensure that the implementation of a documenting
protocol does not run afoul of a competing policy goal: limiting the street encounter and the
accompanying restriction on liberty to its appropriate time and scope. Strict adherence to a
protocol that requires patrol officers to record immediately after an incident could lead to a
situation where an officer recording the information requests that the citizen remain on scene
until the information has been entered into the app. In that case, a street encounter that had
started at Level 1 or Level 2 could be unintentionally converted into a Fourth Amendment
seizure. Therefore, it may be more practical to record the information within a reasonable
amount of time after the encounter, as opposed to immediately afterwards.

                Until the app and its attendant protocols are field-tested, neither the Monitor nor
the NYPD will be able to accurately assess the frequency of these unanticipated events, or the
feasibility of documenting the required information directly after a Level 1 or Level 2 encounter
in these situations. In the course of the pilot program, the NYPD will instruct patrol officers to
record the required information in the app contemporaneously, or as soon as practicable
thereafter, as a best practice. In light of the above, the City requests that the Court defer decision
on this issue for the moment and revisit it at the close of the pilot program.

   III.    Analyses of the constitutionality of street encounters are the province of the
           Monitor’s Team.

               The Monitor’s Team is in the best position to assess the constitutionality of
observed Level 1 and Level 2 encounters for two reasons. First, although currently structured as
a pilot program, the results will determine whether the Court will convert the pilot program into
long-term injunctive relief to be implemented by the Monitor. See Order I, at 3; see also
Floyd/Ligon Remedial Order, Floyd v. City of New York, No. 08 CV 1034 (AT) [hereinafter
“Remedial Order”], at 30-31 (S.D.N.Y. Aug. 12, 2013). In the event that the pilot program
becomes a remedial measure, the constitutionality of a Level 1 or Level 2 encounter will become
a metric for determining substantial compliance with the Remedial Order, and the Monitor is
ultimately tasked with the responsibility to determine whether the City is in substantial
compliance with the Remedial Order. See Remedial Order, at 12-13, ¶ 6. Second, the proposed
arrangement is consistent with other practices in this monitorship: For example, the Monitor’s
Team reviews Quality Assurance Division audits of Stop Reports and Trespass Crimes Fact
Sheets to determine the constitutionality of the underlying encounter. See, e.g., Seventh Report
of the Independent Monitor, Floyd v. City of New York, No. 08 CV 1034 (AT), at 33-43
(S.D.N.Y. Dec. 13, 2017). Therefore, the City maintains that selecting a panel of experts from
the Monitor’s Team to review the constitutionality of these encounters is an appropriate
arrangement and the Court should support the Monitor’s proposal.




                                                  3
          Case 1:08-cv-01034-AT Document 674 Filed 12/05/18 Page 4 of 5



    IV.    The Monitor’s latitude to develop observation protocols and instruments is
           consistent with the Remedial Order.

                As an initial matter, the Remedial Order’s structure ultimately gives the Monitor
discretion as to the manner of implementation of remedial measures and pilot programs,
including those stemming from the Joint Remedial Process. Overall, the Remedial Order states
that “[a]fter the completion of the Joint Remedial Process, . . . the Monitor will work with the
Facilitator and the parties to develop any further reforms necessary to ending the constitutional
violations described in the Liability Opinion.” See Remedial Order, at 12, ¶ 4. Additionally, in
the context of the BWC pilot program, the Court gave the Monitor unqualified discretion to:
(1) “establish procedures for the review of stop recordings by supervisors and, as appropriate,
more senior managers”; (2) “establish procedures for the preservation of stop recordings for use
in verifying complaints in a manner that protects the privacy of those stopped”; and
(3) “establish procedures for measuring the effectiveness of [BWCs] in reducing unconstitutional
stops and frisks.”1 See Remedial Order, at 27. As noted above, this discretion is particularly
important for the supervision of a pilot program, and the City questions whether plaintiffs’
counsel’s counterproposal, which would add another level of review to the pilot design stage, is
consistent with the flexibility required to administer the pilot program.

                The City also notes that, although the Monitor’s pilot program proposal does not
call for direct community input in the development of observation protocols and instruments,
communities that are directly affected by reforms to the NYPD’s stop and frisk policies have
also had a meaningful opportunity to influence the process. The Joint Remedial Process relied
heavily on community-based participants and named stakeholders such as Communities United
for Police Reform over a period of several years in order to gather feedback from affected
communities and convert their concerns into recommendations to be considered by the Court.
See generally Final Report. These community members’ concerns have been afforded great
weight: Two of those recommendations—which were contested by the NYPD during the
comment phase following the filing of the Final Report—created the framework for the pilot
program proposal now before the Court. In light of the fact that the Joint Remedial Process has
proven to be an ample channel for community input, and additionally because the Monitor’s pilot
proposal is consistent with the way that the parties have previously developed reforms in the
Immediate Reform phase, the City approves of the Monitor’s approach to developing
observation protocols and instruments.




1
 Although the text of the Remedial Order did not require the Monitor to consult with the parties
before approving the NYPD’s BWC policies, the Monitor did so consistent with the way that the
parties had proceeded throughout the Immediate Reform phase. See Memorandum, at 2-3.



                                               4
         Case 1:08-cv-01034-AT Document 674 Filed 12/05/18 Page 5 of 5



          Conclusion

              For the foregoing reasons, the City endorses the Monitor’s pilot proposal
regarding Level 1 and Level 2 documentation and activation of BWCs at Level 1 in its entirety.




                                                         Respectfully submitted,



                                                         /s/

                                                         DAVID COOPER
                                                         Senior Counsel
                                                         Special Federal Litigation Division


cc:    VIA ECF
       All Parties on Record




                                              5
